IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL,             :   No. 2206 Disciplinary Docket No. 3

                   Petitioner               :   No. 154 DB 2015

             v.                             :   Attorney Registration No. 3254

RANDOLPH A. SCOTT,                          :   (Bucks County)

                   Respondent




                                         ORDER


PER CURIAM


      AND NOW, this      9th    day of June, 2017, upon consideration of the amended

Verified Statement of Resignation, Randolph A. Scott is disbarred on consent from the

Bar of the Commonwealth of Pennsylvania, retroactive to November 25, 2015, see

Pa.R.D.E. 215. Respondent shall comply with the provisions of Pa.R.D.E. 217 and pay

costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).